Hilton, J. (dissenting.)
The plaintiff sued in the court below to recover commissions for his services as broker in effecting a sale-of certain real estate belonging to the defendant. On the trial, evidence was introduced tending to show the employment of the plaintiff, the services performed by him in bringing about the sale of the property, and their value. The case was submitted to the justice-without any testimony being offered by the defendant, and a. judgment was subsequently rendered for the amount claimed. The defendant appeals upon the ground that the judgment is contrary to the evidence.
It is a sufficient answer to this objection to refer to the authorities, where it has been repeatedly held that the finding of the justice upon questions of fact is to be treated in every respect like the verdict of a jury, and, upon appeal, the judgment^ *114will not be reversed upon the ground stated, except in those cases where it is so clear as to warrant the presumption of bias, passion, partiality, or obvious misapprehension or mistake on the part of the justice. Stryker v. Bergen, 15 Wend. 491; Noyes v. Hewitt, 18 Id. 141; Easton v. Smith, 1 E. D. Smith, 318; Decker v. Jaques, Id. 80; Needles v. Howard, Id. 54; Heim v. Wolf, Id. 70; Mellon v. Smith, 2 Id. 463.
Here, the testimony on the part of the plaintiff amounted, in my opinion, to at least prima facie evidence; and such as, in judgment of law, was sufficient to establish the facts which entitled him to recover; and, not being overcome, remained sufficient for the purpose. Kelly v. Jackson, 6 Peters, 622. It appeared affirmatively that Ludlow was employed to sell the property, and through his instrumentality a purchaser was procured who offered a price which the defendant at first refused, but afterwards concluded to accept. It is true that Glentworth was entitled to the credit of finding the defendant in a different state of mind from that in which the plaintiff left him, but I am not prepared to say that this act was sufficient to justify the payment of the entire commissions to Glentworth, and thus in effect hold that the plaintiff was entitled to nothing. It may have been a proper case for the defendant interpleading Ludlow and Glentworth respecting the commissions, but the proof, in my opinion, is not such as to justify us in saying that no cause of action was shown.
I think, upon the whole case, that the judgment should be affirmed.
Judgment reversed.